If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re EPPS/RAND, Minors.                                             January 14, 2020

                                                                     No. 349661
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 16-523482-NA


Before: RIORDAN, P.J., and SAWYER and JANSEN, JJ.

PER CURIAM.

        Respondent appeals as of right the order terminating her parental rights to her minor
children, SMR1, SMR2, SMKE1, SMKE2, SMKE3, and SMKE 4, under MCL
712A.19b(3)(c)(i) (conditions that led to adjudication continue to exist), MCL 712A.19b(3)(c)(ii)
(other conditions exist that cause the child to come within the court’s jurisdiction), MCL
712A.19b(3)(g) (failure to provide proper care and custody), MCL 712A.19b(3)(j) (reasonable
likelihood that the child will be harmed if returned to parent), and MCL 712A.19b(3)(k) (the
parent abused the child or a sibling of the child). We affirm.

                      I. STATUTORY GROUNDS FOR TERMINATION

        Respondent first argues that the trial court erroneously found clear and convincing
evidence existed to terminate her parental rights under MCL 712A.19b(3)(c)(i), (c)(ii), (g), (j),
and (k). We disagree.

         This Court reviews a trial court’s finding that grounds for termination have been
established under the clearly erroneous standard. MCR 3.977(K); In re Rood, 483 Mich. 73, 90-
91; 763 NW2d 587 (2009). A finding is clearly erroneous when, although there is evidence to
support it, this Court is left with the definite and firm conviction that a mistake has been made.
In re Mason, 486 Mich. 142, 152; 782 NW2d 747 (2010). A trial court’s decision must be more
than maybe or probably wrong in order for this Court to determine that it is clearly erroneous. In
re Sours Minors, 459 Mich. 624, 633; 593 NW2d 520 (1999). This Court gives deference to the
special opportunity of the trial court to judge the credibility of the witnesses who appear and
testify before it. MCR 2.613(C); In re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).




                                                -1-
         “To terminate parental rights, a trial court must find by clear and convincing evidence
that at least one statutory ground under MCL 712A.19b(3) has been established.” In re Moss,
301 Mich. App. 76, 80; 836 NW2d 182 (2013). “Only one statutory ground need be established
by clear and convincing evidence to terminate a respondent’s parental rights, even if the court
erroneously found sufficient evidence under other statutory grounds.” In re Ellis, 294 Mich. App.
30, 33; 817 NW2d 111 (2011).

        The trial court first found that termination of respondent’s parental rights was warranted
under MCL 712A.19b(3)(c)(i). Termination is appropriate under MCL 712A.19b(3)(c)(i) where
clear and convincing evidence establishes:

       (3) The court may terminate a parent’s parental rights to a child if the court finds,
       by clear and convincing evidence, 1 or more of the following:

                                              * * *

       (c) The parent was a respondent in a proceeding brought under this chapter, 182
       or more days have elapsed since the issuance of an initial dispositional order, and
       the court, by clear and convincing evidence, finds either of the following:

       (i) The conditions that lead to the adjudication continue to exist and there is no
       reasonable likelihood that the conditions will be rectified within a reasonable time
       considering the child’s age.

         Four of the minor children came under the trial court’s jurisdiction in November 2016.
The fifth minor child came under the trial court’s jurisdiction in February 2017, and the sixth
minor child came under the trial court’s jurisdiction in December 2017. All of the minor
children were brought under the trial court’s jurisdiction because respondent lacked suitable
housing for herself and her minor children, the minor children had witnesses domestic violence
between respondent and the children’s father, and respondent struggled with substance abuse. In
fact, at least one of the minor children tested positive for THC at birth. Additionally, respondent
had been the subject of multiple prior investigations by child protective services (CPS), a divison
of the DHHS, at least two investigations were substantiated. Although respondent had been
previously offered services by the DHHS, none were completed successfully.

        At the time of termination in May 2019, four of the minor children had been removed
from respondent’s care for 30 months, one of the minor children had been removed from
respondent’s care for 27 months, and one of the minor children had been removed from
respondent’s care for 17 months. In that time, four of the minor children were returned to
respondent’s care. However, that reunion was short lived. Following another CPS investigation
involving improper supervision, neglect, and an unfit home, the four minor children were again
removed from respondent’s care. Moveover, throughout the pendency of this case, respondent
failed to maintain suitable housing for all six of her minor children, was involved in phsycial
fights in front of the minor children, and failed to participate in the majority of her required drug
screenings. Additionally, respondent failed to maintain employment, failed to participate in
required infant mental health services, and was investigated for welfare fraud.



                                                -2-
        Based on the foregoing, we conclude that the trial court did not err in finding that clear
and convincing evidence established that conditions leading to the adjudication continued to
exist, and therefore statutory grounds existed to terminate respondent-father’s parental rights
under MCL 712A.19b(3)(c)(i).

       Because the trial court properly found that statutory grounds existed to terminate
respondent’s parental rights under MCL 712A.19b(3)(c)(i), this Court need not address
respondent’s additional challenges to termination of her parental rights under MCL
712A.19b(3)(c)(ii), (g), (j), and (k). In re Ellis, 294 Mich. App. at 33.

                                     II. BEST INTERESTS

       Respondent also argues that it was not in the best interests of her minor children to
terminate her parental rights. Again, we disagree.

        A trial court’s finding that termination of a respondent’s parental rights is in the best
interest of the minor children is reviewed by this Court for clear error. In re Olive/Metts, 297
Mich. App. 35, 40; 823 NW2d 144 (2012).

        “Once a statutory gound for termination has been proven, the trial court must find that
termination is in the child’s best interest before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. at 35. See also MCL 712A.19b(3)(5). The inquiry should focus on
the child, not the parent. In re Moss, 301 Mich. App. at 76. “[W]hether termination of parental
rights is in the best interests of the child must be proven by a preponderance of the evidence.”
Id. at 87. “The trial court should weigh all the evidence available to determine the children’s
best interests.” In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). Factors
appropriately considered by the trial court include “the child’s bond to the parent, the parent’s
parenting ability, [and] the child’s need for permanency, stability, and finality. . . .” In re
Olive/Metts, 297 Mich Ap pat 41-42 (citation omitted).

       In determining whether the termination of respondent’s parental rights was in the minor
children’s best interests, the trial court stated:

               The Court also finds it in the [minor children’s] best interests . . . to
       terminate—uh—their mother’s parental rights as . . . there’s still the same issues
       that have not been rectified—uh—as far as with inappropriate housing. Uhm—
       she not [sic] completing drug screens. And . . . she hid this pregnancy for 22
       weeks, and . . . it seems that she tried to terminate the pregnancy, based on the
       evidence that was pre—presented. So . . . with that the Court finds in the best
       interests to terminate her parental rights as to all of these children.

       We conclude that these findings are supported by a preponderance of the evidence. As
discussed, respondent mother failed to obtain suitable housing, failed to maintain employment
throughout this case, refused to submit to drug screenings, and continued to engage in violent
behavior. Indeed, respondent had been arrested for her involvement in a physical fight with
another woman the weekend before the termination hearing. Although respondent had
developed a bond with some of the minor children, she had failed to develop any sort of bond
with her daughters. The minor children appear to have some behavioral issues, and are anxious
                                               -3-
when visiting respondent. With respect to the pregnancy referred to by the trial court,
respondent had given birth to a seventh child towards the end of this case. That child was born at
22 weeks gestation, after respondent had attempted to abort the pregnancy using nonprescribed
abortion pills she had received from a friend.

         Respondent’s minor children are entitled to stability, consistency, and finality, which
based on the foregoing, respondent is incapable of providing. In comparison, all six minor
children are bonded with their foster families, and five are preadoptive. Thus, we conclude that
the trial court did not clearly err in finding that terminaton of respondent’s parental rights was in
the best interest of the minor children.

       Affirmed.


                                                              /s/ Michael J. Riordan
                                                              /s/ David H. Sawyer
                                                              /s/ Kathleen Jansen




                                                -4-